Citation Nr: 1503768	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-14 837	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date for service connection for coronary artery disease (CAD), as a form of ischemic heart disease, status post (SP) coronary artery bypass graft (CABG), prior to September 6, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from February 1968 to January 1970 and his DD 214 shows that he served in the Republic of Vietnam from November 1968 to September 1969.  

This matter came before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for CAD, as a form of ischemic heart disease, SP CABG, which was assigned an initial disability rating of 10 percent, all effective September 25, 2008 (as date of claim).  

A February 2012 rating decision granted an increase in that disability rating to 60 percent, effective February 17, 2011 (date of official rating examination).  

Subsequently, a June 2012 rating decision found that there was clear and unmistakable error (CUE) in the January 2011 rating in the assignment of September 25, 2008, as the proper date for granting service connection, as well as CUE in not assigning the 30 percent rating following a convalescence period.  Thus, a 100 percent schedular rating was assigned under Diagnostic Codes 7017 and 7005, from September 6, 2007; a 30 percent rating was assigned from October 1, 2007; and a 60 percent rating was assigned as of February 17, 2011.  

The Veteran testified before the undersigned at a videoconference in January 2013.  A transcript thereof is contained within Virtual VA.  

In pertinent part, an April 2014 rating decision confirmed and continued the 60 percent rating for the service-connected CAD, SP CABG.  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal.  A review of the Virtual VA and VBMS claims files does not reveal anything pertinent to the present appeal except the transcript of the January 2013 Board videoconference.  

Additionally, information entered into VBMS indicates that the Veteran was seeking to reopen a claim for service connection for hypertension (previously denied in February 2002), and sought service connection for bilateral shoulder disability; "heart palpitations"; bilateral tinnitus, and bilateral hearing loss.  It does not appear that these matters have been adjudicated by the RO and, so, the Board does not have jurisdiction over them.  Thus, they are referred to the RO for appropriate consideration.  38 C.F.R. § 19.9(b) (2014).  


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides coincident with his service in Vietnam.  

2.  VA received the Veteran's original claim of entitlement to service connection for ischemic heart disease on September 6, 2007; no claim of entitlement to either service connection for coronary artery or ischemic heart disease was received prior to September 6, 2007.

3.  Ischemic heart disease, including coronary artery disease, was added to the list of diseases presumed to be related to herbicide exposure effective August 31, 2010.  


CONCLUSION OF LAW

The criteria for an effective date earlier than September 6, 2007, for the grant of service connection for CAD, as a form of ischemic heart disease, SP CABG have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.816, 3.400 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This case arises from a disagreement with the effective date assigned by an initial rating decision which granted service connection for CAD, as a form of ischemic heart disease, SP CABG.  So, the initial claim for service connection has been substantiated.  Therefore, additional VCAA notice concerning a "downstream" issue such as the effective date assigned for this grant is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the Veteran and his representative have not alleged any prejudicial error in the content or timing of any notice.  

VA also fulfilled its duty to assist the Veteran by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  He testified at the videoconference that he had been unable to locate from a private medical facility from 1990 to 2001.  The RO obtained the Veteran's available service treatment records (STRs), private medical records, and VA treatment records.  

38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked but does not require providing such information as to equate with preadjudication of any claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing preadjudicate the claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  Here, the issue on appeal was identified and the testimony focused on the elements for claim substantiation, particularly as to the Veteran's relevant clinical history.   Moreover, neither the Veteran nor representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board videoconference.  Thus, the Board finds that, consistent with Bryant, Id., the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

Governing Law and Regulations

Generally, the effective date for a grant of service connection and disability compensation is the day following separation from active military service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Retroactive effective dates are allowed, to a certain extent, in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  See McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed.Cir. 1997).  

If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  

If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  

If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  

Here, the provisions of 38 C.F.R. § 3.114 (effective date based on liberalizing change in law) are not applicable because the current effective date predates the date as of which ischemic heart disease, including CAD, was added as a disease presumptively due to in-service exposure to herbicides.  This liberalizing regulation became effective August 31, 2010 but the current effective date of September 6, 2007, predates this change by almost three (3) years.  

Generally, an application for VA compensation must be a specific claim in the form prescribed by the Secretary (i.e., VA Form 21-526).  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication received from the claimant that indicates intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form must be forwarded to the claimant for execution. If the application form is received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

When there is an approximate balance of positive and negative evidence regarding any matter material to the resolution of a claim, all reasonable doubt will be resolved in favor the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Analysis

The Board finds that inasmuch as it is neither shown nor contended that the Veteran developed heart disease or claimed service connection for heart disease, within one year of his January 1970 discharge from active service, the effective date for service connection cannot predate the receipt of his claim.  See 38 C.F.R. § 3.816(c)(3) and 3.400.  

The Veteran claimed service connection for diabetes in August 2001 and service connection for diabetes was granted in an April 2003 rating decision.  In a statement in August 2001 he claimed service connection for "any secondary service connected conditions caused" by his diabetes.  The RO deemed this to be a claim for service connection for hypertension.  However, that claim was denied by a February 2002 rating decision, of which he was notified by RO letter that same month and which he did not appeal.  

In this regard, note 2 to 38 C.F.R. § 3.309(e) provides that "[f]or purposes of this section, the term ischemic heart disease does not include hypertension ... or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."  In other words, the liberalizing regulation making ischemic heart disease presumptively due to herbicide exposure does not apply to hypertension.  Thus, the August 2001 claim cannot be construed to have been a claim for service connection for ischemic heart disease.  

Historically, by rating decision in January 2011 the Veteran was granted presumptive service connection for CAD, as a form of ischemic heart disease, SP CABG based on presumed exposure to herbicides in Vietnam.  An effective date of September 25, 2008, was assigned.  This was the date that the claim was received.  Specifically, his claim for automobile allowance and adaptive equipment was received on that date.  In developing that claim the RO obtained VA clinical records.  In substance, these showed that he had been evaluated or treated by VA since at least December 2005 for heart disease.  

Subsequently, a June 2012 rating decision found an even earlier claim was the proper effective date.  Specifically, this was the Veteran's September 6, 2007, claim for special monthly compensation for the aid and attendance of his then (but now deceased) spouse.  That rating decision also assigned "staged" rating for the service-connected heart disease, i.e., different compensation levels over differing time periods.  See Fenderson v. West, 12 Vet. App. 119 (1999).  That decision found that no evidence was received by VA prior to September 6, 2007, which could reasonably be construed as showing that the Veteran had any form of ischemic heart disease or which could be construed as a claim for service connection for heart disease.  

As to the effective dates for awards of service connection for diseases presumed to have been caused by herbicide exposure, a limited exception to the statutory provisions governing the assignment of effective dates was created by the Nehmer line of cases: the final Stipulation and Order in Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), the specific guidance describing the Stipulation and Order setting forth VA's ongoing responsibilities for further rulemaking and disability payments to class members provided in Nehmer v. United States Veterans Administration, 32 F. Supp. 1175 (N.D. Cal. 1999) (Nehmer II), the class action Order in Nehmer v. United States Veterans Administration, No. CV-86-6160 TEH (N.D. Cal., Dec. 12, 2000), and Nehmer et. al. v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

As a result of a class action law suit in Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.), specific rules governing the award of compensation based on presumptive exposure to herbicides which were published in August 2003 and are embodied in VA regulation 38 C.F.R. § 3.816 which states at 38 C.F.R. § 3.816(b)(1) that a "Nehmer class member means: (i) A Vietnam veteran who has a covered herbicide disease ..."  

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  38 C.F.R. § 3.816(c)(1) - (3).  However, under 38 C.F.R. § 3.816(c)(4) if the requirements of 38 C.F.R. § 3.816(c)(1) - (2) are not met, the effective date shall be assigned according to 38 C.F.R. § 3.114 and 3.400.  

With respect to effective dates under the Nehmer regulation, 38 C.F.R. § 3.816(c)(1) provides that:

If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.

Here, there was no rating decision denying any claim reasonably construed as a claim for a disease related to herbicide exposure during the time from September 1985 to May 1989.  

Next, 38 C.F.R. § 3.816(c)(2) provides that: 

If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: 

(i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or 

(ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  

Beginning with 38 C.F.R. § 3.816(c)(2)(ii), VA did not issue a decision on the claim between May 1989 and the August 2010 liberalizing regulation; rather the initial and only rating decision was in January 2011.  

As to 38 C.F.R. § 3.816(2)(c), the Veteran's September 6, 2007, claim was not pending before as of May 3, 1989.  However, it was pending between May 3, 1989, and August 2010 date of the liberalizing regulation.  In such cases, the effective date is the later of the date of receipt of such claim or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  Thus, 38 C.F.R. § 3.816(c)(2) is applicable.  

Given that the claim was filed on September 6, 2007, which is between May 3, 1989, and August 31, 2010 (the liberalizing regulation adding ischemic heart disease as a disease presumptively due to in-service exposure to herbicides), the Veteran is entitled to an effective date of no earlier than the September 6, 2007, date of receipt of the claim.  In other words, the current effective date is in compliance with 38 C.F.R. § 3.816(c)(2) because the current effective date of September 6, 2007, is between May 3, 1989 and the August 2010 liberalizing regulation.

Under 38 C.F.R. § 3.816(c)(3) if the claim was received within one year from the date of separation from service, the effective date shall be the day following the date of separation from service.  Again, the Veteran's claim was not received within one year of his January 1970 service discharge and, so, 38 C.F.R. § 3.816(c)(3) is not applicable. 

Under 38 C.F.R. § 3.816(c)(4) "[i]f the requirements of paragraph (c)(1) or (c)(2) of [38 C.F.R. § 3.816] are not met, the effective date of the award shall be determined in accordance with [38 C.F.R.] §§ 3.114 and 3.400."  

Because 38 C.F.R. § 3.816(c)(2) is for application, the provisions of 38 C.F.R. § 3.816(c)(4) do not apply.  Nevertheless, as explained, and even assuming 38 C.F.R. § 3.816(c)(4) was applicable the provisions of 38 C.F.R. § 3.114 are not applicable.  On the other hand, even assuming 38 C.F.R. § 3.816(c)(4) was applicable, under 38 C.F.R. § 3.400(b)(2) the effective date for a grant of service connection is the day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  Because the claim was not received within one year of the January 1970 service discharge, under 38 C.F.R. § 3.400(b)(2) the proper effective date cannot be earlier than the receipt of the original claim for service connection.  In other words, the application of 38 C.F.R. § 3.400(b)(2) has the same effect as 38 C.F.R. § 3.816(c)(2) in that under both provisions the earliest effective date is the September 6, 2007, date of receipt of the claim.  

At the January 2013 videoconference hearing the Veteran testified that he believed that service connection should be granted back to the early 1990s because this was when his heart disease first manifested and became disabling.  Page 3 of that transcript.  He testified that he had records reflecting treatment for heart disease which dated back to the 1990s, even though VA had indicated that such records were not in his claim file.  Page 3.  Prior to his current 2007 effective date he had had five (5) stents put in as well as a quadruple CABG.  Page 4.  

As to his current effective date in 2007, the Veteran testified that he had no idea why that date had been chosen, although he had applied for assistance for his then disabled wife but "I don't know what it had to do with the rating for my ischemic heart disease."  Page 4.  He cited to medical records in 1990 and 1996 which reflected evaluation or treatment for his heart disease.  Page 4.  

The Veteran testified that he had only become aware that ischemic heart disease was presumptively due to in-service herbicide exposure in 2011.  Had he known that ischemic heart disease was presumptively due to in-service herbicide exposure he would have filed a claim much earlier.  Page 5.  

The Board acknowledges the possibility that the Veteran may have refrained from filing a prior claim that he reasonably believed would not have been granted at an earlier time.  Retroactive payments under Nehmer cannot, however, be paid under those circumstances.  As explained above VA generally cannot pay benefits prior to the date of a claim for benefits.  38 U.S.C.A. § 5110.  Ordinarily, when VA establishes a new presumption of service connection, it cannot pay retroactive benefits for any period before the new presumption takes effect, due to the operation of 38 U.S.C.A. § 5110(g).  The Nehmer court orders created a limited exception to that statutory rule for cases where a Nehmer class member actually filed a claim before the new rule took effect.  Under the facts of this case, VA does not have authority to expand that judicial exception in a manner that would conflict with the governing statutes, to particularly include 38 U.S.C.A. § 5110(g).  

VA clinical records show treatment for heart disease prior to 2007.  For example, a VA hospitalization discharge sheet shows that he was hospitalized for heart disease in December 2005.  Significantly, while 38 C.F.R. § 3.157 allows a report of examination or hospitalization to be construed as an informal claim for an increased disability evaluation or a request to reopen certain types of previously denied claims.  However, in the instant case, the Veteran's September 6, 2007, claim for service connection for ischemic heart disease was an original claim for service connection, and not an application to reopen a previously denied claim or a claim for an increased rating for a disability for which service connection had already been granted.  Moreover, the Board finds that the VA outpatient treatment (VAOPT) records from 2002 to 2005 do not indicate any intent on the part of the Veteran to apply for service connection for coronary artery disease or ischemic heart disease.  

The Veteran's primary contention is that he had, and that he was evaluated and treated for, heart disease many years prior to the current 2007 effective date.  The Board acknowledges that there are records on file which confirm that he had, and that he was evaluated and treated for, heart disease many years prior to the current 2007 effective date.  In other words, the Board does not dispute, and in fact accepts, the Veteran's testimony that he had heart disease many years prior to 2007.  However, ischemic heart disease was not made a disease presumptively due to in-service herbicide exposure until 2010.  Thus, the mere presence of medical records showing that he had heart disease prior to 2007 does not establish or even suggest that VA had any reason to believe that he was entitled to service connection for heart disease, particularly since, in essence, the Veteran concedes that had not filed a claim for service connection prior to 2007.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that where a claimant has not previously been granted service connection, VA's receipt of medical records cannot be construed as an informal claim.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed and the mere presence of medical evidence that a veteran suffers from a disability does not establish intent on the part of the veteran to seek service connection for that disability.  Brannon v. West, 12 Vet. App. 32, 34 - 35 1998).  Further, the Federal Circuit Court has held that the mere mention of a condition in a medical record, alone, cannot be construed as a claim for service connection.  See MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed.Cir. 2006); see also 38 C.F.R. §§ 3.155, 3.157.  As set out above, the relevant regulation requires that a claim, or at least some application that reasonably viewed can be considered a claim, be filed.  Here, there was no such claim prior to September 6, 2007. 

Prior to September 6, 2007, the date of the Veteran's claim, there is no document of record that may reasonably be construed as a formal or informal claim for service connection for CAD.  See 38 C.F.R. §§ 3.151(a), 3.155(a).  Therefore, the earliest possible effective date for the award of service connection for SP CABG (resulting from coronary artery disease) is September 6, 2007, the date the Veteran's claim for service connection was filed.  See 38 C.F.R. §§ 3.114(a), 3.400, 3.816(c)(2)(i).  

In sum, while the Board is sympathetic to the Veteran's belief that service connection should be granted retroactively to when he first developed heart disease, as discussed above, the relevant inquiry is when a claim was received, and not when the disease first manifested or when he first received evaluation or treatment for it.  See 38 C.F.R. § 3.816.  In this instance, it is of no legal consequence that the Veteran underwent evaluation and treatment for heart disease prior to September 6, 2007.  Instead, the date when his claim for benefits was received, September 6, 2007, represents the earliest possible effective date for his service-connected disability.  See Id.  

Accordingly, as the preponderance of the evidence is against an effective date prior to September 6, 2007, for service connection for CAD, as a form of ischemic heart disease, SP CABG, is not warranted.  


ORDER

An effective date for service connection for CAD, as a form of ischemic heart disease, SP CABG, prior to September 6, 2007, is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


